DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because fig. 12 contains incorrect reference numbers. Element “8” should be --81-- and element “13” should be --131--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “further comprising a battery”. It is unclear if this is an additional element or if this is further limiting the DC power supply to a battery. For examination purposes, “further comprising a battery” is considered to mean the DC power supply comprises a battery.
Claims 5 and 6 incorporate the indefinite subject matter of claim 4 therein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattersley (US 2012/0019316 A1).
Claim 1: Hattersley discloses a neuromodulation system 100, comprising: 
an external free running resonance magnetic field generator ([0001 and 0048-49]), comprising: 
a housing (fig. 12); 
a coil 15; 
a capacitor 16 connected in parallel with the coil (fig. 1) such that a stimulation signal is a portion in time of a resonance between the parallel capacitor and coil ([0042-43]); 
a DC power supply 13 at a first side of the parallel capacitor and coil, and configured to activate the parallel coil and capacitor (fig. 1 and [0044]); and 
a switch to ground 14/20/24 on a second side of the parallel capacitor and coil (fig. 1), wherein the switch comprises a microprocessor 14 (fig. 2), a transistor 20 and a rectifier 24; 
wherein the microprocessor 14 is configured to turn off a gate or a base of the transistor 20 just prior to a first series of decaying resonant pulses to provide a free running resonance between the coil and the capacitor and then turn on the gate or the base to build up a current in the magnetic field generator prior to a second series of decaying resonant pulses to reduce electrical energy in the coil between the first and second series (controller 14 opens switch 14 to let current flow in the coil, thus providing a free running resonance between the coil and the capacitor; controller 14 then closes the switch 20 to build up a current before a second series of pulses to reduce electrical energy in the coil between the first and second series [0048-49].
Claim 7: the coil is a flexible coil (geometry of the coil can be changed [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattersley in view of Blackwell (US 5951459).
Claims 2 and 3: Hattersley fails to disclose means for attaching the housing to a location on a human body, including an adhesive (note: “means for attaching the housing to a location on a human body” invokes 35 U.S.C. 112(f) and is described in Applicant’s specification in [0033] as “at least one of an adjustable strap, elastic band, hook-and-loop connector, buckle, adhesive, or pin”).However, Blackwell discloses a magnetic coil for pulsed electromagnetic field therapy comprising a coil as part of resonant circuit (abstract and col. 4, lines 10-19; fig. 4A). Blackwell further discloses means for attaching the coil to a human body including an adhesive (col. 6, lines 42-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattersley to include an adhesive or other means for attaching the housing to a location on the human body, as taught by Blackwell, in order to more securely maintain the coil in the desired location on the body.
Claims 4 and 6: Hattersley fails to disclose a battery. However, Blackwell discloses a magnetic coil for pulsed electromagnetic field therapy comprising a coil as part of resonant circuit (abstract and col. 4, lines 10-19; fig. 4A). Blackwell further discloses a rechargeable battery (col. 8, lines 52-57 and col. 9, lines 4-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattersley to include a rechargeable battery, as taught by Blackwell, as batteries are widely known and used as power supplies for electronic devices and such a modification amount to simple substation of one known power supply (DC power supply of Hattersley) for another (batteries of Blackwell) to achieve predictable results (supplying power to the device).
Claim 8: Hattersley fails to disclose the flexible coil is a flexible circuit board. However, Blackwell discloses a magnetic coil for pulsed electromagnetic field therapy comprising a coil as part of resonant circuit (abstract and col. 4, lines 10-19; fig. 4A). Blackwell further discloses the coil is flexible (col. 2, lines 5-9) and may be made by printed circuit technology (col. 5, lines 48-50), therefore the coil may be a flexible circuit board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattersley such that the coil is a flexible circuit board, as taught by Blackwell, as such amounts to simple substitution of one know coil fabrication technique (wrapping conductive wire around an axis, as in Hattersly) for another (printed circuit, as taught by Blackwell) to yield predictable results of generating a coil.
Claim 11: Hattersley fails to disclose the coil is a rigid coil. However, Blackwell discloses a magnetic coil for pulsed electromagnetic field therapy comprising a coil as part of resonant circuit (abstract and col. 4, lines 10-19; fig. 4A). Blackwell further discloses the coil may be rigid (col. 5, line 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattersley such that the coil is rigid, as taught by Blackwell, as such would allow for the use of stronger materials which would increase the durability of the device.
Claim 12: Hattersley, as modified by Blackwell, fails to disclose the coil has a thickness between 0.5 mm and 2.00 mm. However, Applicant’s specification does not disclose the claimed thickness as critical for achieving any particular function and appears to be simply a preference or design choice (see Applicant’s specification at [0119]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattersley such that the coil has a thickness between 0.5 mm and 2.00 mm as such a modification amounts to mere a change in size and/or an aesthetic design choice which fails to distinguish the claimed invention from the prior art (See MPEP 2144.04(I) and (IV)(A).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattersley in view of Blackwell as applied to claim 4 above, and further in view of Zhang (US 20110092780 A1).
Claim 5: Hattersley, as modified by Blackwell, fails to disclose a contact sensor, and wherein the magnetic field generator is configured to turn off and save battery life when not placed against skin. However, Zhang discloses a medical device for contacting the body comprising a sensor 116 which may sense that contact with the skin has been lost and in response, the device is disconnected from power to save the battery [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattersley in view of Blackwell to further include a contact sensor, and wherein the magnetic field generator is configured to turn off and save battery life when not placed against skin, as taught by Zhang, in order to extend the battery life in a manner well-known in the art.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatterseley in view of Erickson (US 5195941).
Claim 9:Hattsersley fails to disclose the flexible coil comprising a flexible material from the list provided in claim 9. However, Erickson discloses a coil for pulsed electromagnetic field therapy comprising a flexible coil in a shell made of polyurethane (col. 2, lines 5-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattersley such that the flexible coil comprisies polyurethane, as taught by Erickson, as this material is flexible enough to permit a patient to alter the anatomical contour of the transducer for maximum comfort (Erickson col. 2, lines 5-10).


Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattersley.
Claim 10: Hattersley fails to disclose the flexible coil comprises a thickness between 1 mm and 2 mm. However, Applicant’s specification does not disclose the claimed thickness as critical for achieving any particular function and appears to be simply a preference or design choice (see Applicant’s specification at [0119]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattersley such that the flexible coil comprises a material with a thickness between 1 mm and 2 mm as such a modification amounts to mere a change in size and/or an aesthetic design choice which fails to distinguish the claimed invention from the prior art (See MPEP 2144.04(I) and (IV)(A)).
Claim 13: Hattersley fails to disclose the coil comprises an oval cross-section, with a long side of the oval cross-section configured to face a human body. However, this shape is not critical, as demonstrated by Applicant’s specification at [0122] which discloses an elongated shape is more suitable for some parts of the body like the arms, legs, and extremities, but does not require the elongated shape and further contemplates other shapes, such as round. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hattsersley so that the coil comprises an oval cross-section, with a long side of the oval cross-section configured to face a human body, as such a modification amounts to a mere change in shape or design that fails to distinguish the claimed invention from the prior art (See MPEP 2144.04(I) and (IV)(A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791